No. 04-02-00206-CR
Jesse Lee VAUGHAN,
Appellant
v.
The STATE of Texas,
Appellee
From the 379th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CR-6128
Honorable Bert Richardson, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	April 17, 2002
DISMISSED FOR LACK OF JURISDICTION
	Appellant pled nolo contendere to the felony offense of aggravated robbery pursuant to a plea
bargain agreement.  Appellant was subsequently sentenced to six years confinement on January 17,
2002.  Appellant's sentence did not exceed the punishment recommended by the prosecutor.
Appellant filed a general notice of appeal from his conviction on February 14, 2002.  
	To invoke this court's jurisdiction over this appeal, Rule 25.2 (b)(3) requires that the notice
of appeal specify that the appeal is from a jurisdictional defect, specify that the substance of the
appeal was raised by written motion and ruled on before trial or state that the trial court granted
permission to appeal.  Tex. R. App. P. 25.2(b)(3).  Appellant's notice of appeal did not meet any of
these required conditions.  Accordingly, this court does not have jurisdiction to consider this appeal.
See White v. State, 61 S.W.3d 424, 426 (Tex. Crim. App.  2001);  Cooper v. State, 45 S.W.3d 77,
82-83 (Tex. Crim. App. 2001).   
	Therefore, appellant's appeal is dismissed for lack of jurisdiction.  
							PER CURIAM
DO NOT PUBLISH